United States Court of Appeals
                               For the Eighth Circuit
                           ___________________________

                                   No. 14-2469
                           ___________________________

                                United States of America

                           lllllllllllllllllllll Plaintiff - Appellee

                                              v.

                                     Tyler G. Sullivan

                         lllllllllllllllllllll Defendant - Appellant
                                         ____________

                       Appeal from United States District Court
                      for the District of South Dakota - Aberdeen
                                     ____________

                              Submitted: February 17, 2015
                                Filed: February 27, 2015
                                     [Unpublished]
                                     ____________

Before SMITH, GRUENDER, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

      Tyler Sullivan directly appeals the sentence the district court1 imposed after he
pled guilty to assisting his co-defendant as accessory after the fact to an assault resulting


       1
        The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota.
in serious bodily injury. In a brief filed under Anders v. California, 386 U.S. 738
(1967), his counsel challenges the district court’s application of U.S.S.G.
§ 3A1.1(b)(1) (vulnerable-victim enhancement) in calculating Sullivan’s advisory
range under the United States Sentencing Guidelines. Counsel has moved to
withdraw.

       The district court did not clearly err in imposing the 2-level enhancement for
a vulnerable victim. The evidence presented at the sentencing hearing was sufficient
for the district court to find that Sullivan knew or should have known the victim was
unusually vulnerable when she was assaulted by his co-defendant. See United States
v. Callaway, 762 F.3d 754, 760 (8th Cir. 2014) (2-level enhancement appropriate if
defendant knew or should have known victim of offense was unusually vulnerable due
to physical or mental condition); United States v. Hagen, 641 F.3d 268, 271-72 (8th
Cir. 2011) (whether defendant knew or should have known victim was vulnerable is
fact determination reviewed for clear error); United States v. Betone, 636 F.3d 384,
388 (8th Cir. 2011) (upholding vulnerable victim enhancement where victim had
passed out from intoxication); United States v. Plenty, 335 F.3d 732, 735 (8th Cir.
2003) (victim who was asleep and could not fight back was unusually vulnerable).
An independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80
(1988), reveals no nonfrivolous issues for appeal.

      The judgment is affirmed. Counsel’s motion to withdraw is granted.
                      ______________________________




                                         -2-